24 F.3d 151
INDUSTRIAL INDEMNITY INSURANCE COMPANY, a foreign insurancecorporation, Plaintiff-Counterdefendant,v.CROWN AUTO DEALERSHIPS, INC., a Florida Corporation, StoneBuick, Inc., a Florida Corporation,Defendants-Counterplaintiffs.SOUTHEASTERN FIDELITY INSURANCE CORPORATION, Plaintiff-Appellee,v.DIMMITT CHEVROLET, INC., Larry Dimmitt Cadillac, Inc.,Defendants-Appellants.FEDERATED MUTUAL INSURANCE COMPANY, Plaintiff-Counterdefendant,v.LEE RAGATZ VOLKSWAGEN, INC., Defendant-Counterplaintiff.FEDERATED MUTUAL INSURANCE COMPANY, Plaintiff,v.KENYON DODGE, INC., Defendant.
No. 90-3359.
United States Court of Appeals,Eleventh Circuit.
June 29, 1994.

William F. McGowan, Jr., Carlton, Fields, Ward, Emmanuel, Smith & Cutler, P.A., Tampa, FL, Joseph W. Dorn, J. Vance Hughes and Thomas K. Bick, Kilpatrick & Cody, Washington, DC, for appellants.
Robert E. Austin, Jr., Austin, Lawrence & Landis, Leesburg, FL and Hal K. Litchford, Orlando, FL, for appellee.
Jeff G. Peters, Asst. Atty. Gen., Tallahassee, FL, amicus curiae, State of Fla.
Thomas W. Brunner, Wiley, Rein & Fielding, Washington, DC, amicus curiae, Ins. Environmental Litigation Ass'n.
Appeal from the United States District Court for the Middle District of Florida.  (Nos. 88-00745, 88-01528, 89-00462, 89-00463-CIV-T-10(B)), Wm. Terrell Hodges, Judge.
Before ANDERSON and DUBINA, Circuit Judges, and GIBSON*, Senior Circuit Judge.
Prior Report:  731 F. Supp. 1517
PER CURIAM:


1
In an opinion published at 935 F.2d 240 (11th Cir.1991), the controlling issue of law in this case was certified to the Supreme Court of Florida.  That court has now ruled.  Dimmitt Chevrolet, Inc. v. Southeastern Fidelity Insurance Corp., 636 So. 2d 700 (Fla.1993), reh'g den.  (Fla. March 31, 1994).


2
Pursuant to the opinion of the Supreme Court of Florida, the judgment of the district court is


3
AFFIRMED.



*
 Honorable Floyd R. Gibson, Senior U.S. Circuit Judge for the Eighth Circuit, sitting by designation